Citation Nr: 0511112	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-36 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945.  The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board acknowledges the November 2004 request of the 
appellant's representative that an independent medical 
opinion be obtained in this case pursuant to 38 C.F.R. 
§ 3.328.  If the development and adjudication directed in 
this remand do not result in a grant of the benefits sought 
on appeal, the Board will consider the request for an 
independent medical opinion upon return of the case to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

The veteran died of cardiovascular disease in December 2001.  
The appellant contends that the veteran's service-connected 
post-traumatic stress disorder (PTSD) caused or contributed 
substantially or materially to the veteran's death.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

In a letter dated in April 2002, J.L., M.D, who was veteran's 
treating internal medicine physician from approximately 1993 
until the time of his death, wrote that the veteran died of 
an end-stage cardiomyopathy and coronary artery disease.  He 
noted that the veteran had been treated for chronic PTSD.  He 
further noted that the veteran had been on psychiatric 
medications the entire time he treated the veteran, had 
experienced prolonged exposure to combat during service, and 
had not been doing well psychiatrically for a protracted 
period.  He concluded that "I think some of his decline was 
related to this."  

During his lifetime, the veteran was service-connected for 
PTSD, rated as 10 percent disabling from November 1993 to 
April 1995, 30 percent disabling from April 1995 to September 
1997, and 70 percent disabling from September 1997 forward.  
A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) had been granted 
effective September 1997.  

In the Board's view, Dr. J.L.'s opinion, when viewed in the 
context of the veteran's service-connected PTSD rated as 
totally disabling since September 1997, is sufficient to 
trigger the requirement that VA obtain a medical opinion as 
to whether it is at least as likely as not that service-
connected PTSD caused or contributed substantially or 
materially to the veteran's death.  See 38 U.S.C.A. 
§ 5103A(d). 

A short January 2002 letter from Dr. I.T., received from the 
appellant with her original application for death-related 
benefits, indicates that the veteran was under his care for 
stress secondary to PTSD.  (Physicians' names are abbreviated 
to protect the appellant's privacy.)  In June 2002 
correspondence, the appellant requested that the RO obtain 
the records of treatment of the veteran from I.T., M.D.  The 
RO requested the veteran's records of treatment from Dr. I.T. 
in September 2002.  On the same day in September 2002, the RO 
sent the appellant a letter informing her it was ultimately 
her responsibility to make sure that Dr. I.T. sent the 
requested records to the RO, and requested that the appellant 
ask Dr. I.T. to send the records within 60 days.  The records 
of Dr. I.T. were never received, but the RO did not inform 
the appellant of this fact.  The rating decision dated in 
January 2003 indicates a report from Dr. I.T., dated January 
22, 2002, had been received.  In fact, this was merely the 
short letter from Dr. I.T. sent to the RO by the appellant 
with her original application.  A November 2003 Statement of 
the Case contains a similar flaw.  This may have led the 
appellant to the mistaken impression that the requested 
treatment records from Dr. I.T. had been received.  The RO 
should inform the appellant that the psychiatric treatment 
records of the veteran from Dr. I.T. have not been received, 
and attempt to further assist her in obtaining the records.  
The RO should also inform her that she may obtain and submit 
the records herself.  38 U.S.C.A. § 5103A.  

Finally, information in the claims files indicates that the 
veteran was receiving VA psychiatric care from 1993 forward, 
perhaps until the time of his death, but certainly from 1993 
to 1997.  A September 1993 health screening records shows 
that veteran was diagnosed with "stress induced illness 
PTSD."  The U.S. government health screening records contain 
the notation "HEALTH SCREEN EUREKA."  VA records of mental 
health treatment from April 1996 to April 1997 refer to past 
VA psychiatric treatment and future appointments.  At an 
August 1997 VA examination, the veteran was noted to have 
been receiving psychiatric treatment at VA for the prior 4 
years.   In September 1997 the veteran indicated that he had 
been receiving psychiatric help at the Roseburg VA.  In June 
2002, the appellant requested that the RO obtain "VA Ft. 
Riley Medical Records."  In light of the above information, 
the RO should obtain all records of treatment for 
cardiovascular disease and for psychiatric disability at the 
VA medical facilities in Roseburg and Ft. Riley, and from 
Eureka if this refers to a VA treatment facility, for the 
period from 1993 forward.  The Board acknowledges that there 
is intermittent documentation of this treatment in the claims 
files, obtained sporadically by the RO during the veteran's 
lifetime in association with his claims for benefits; 
however, it appears nearly certain that not all relevant VA 
treatment records of which VA has notice have been obtained.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
the VCAA, VA should obtain these outstanding records.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2004).   

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should inform the appellant 
that the psychiatric treatment records of 
the veteran from Dr. I.T. have not been 
received, and attempt to further assist 
her in obtaining the records.  The RO 
should also inform her that she may 
alternatively obtain the records and 
submit them to the RO herself.  
  
2.  The RO should obtain all records of 
psychiatric and cardiovascular treatment 
from the VA facilities in Ft. Riley and 
Roseburg, and from Eureka as indicated in 
the September 1993 health screening 
report if the Eureka notation refers to a 
VA treatment facility, for the period 
from 1993 to December 2001.

These records should be sought until and 
unless it is "reasonably certain that 
such records do not exist or that further 
efforts to obtain these records would be 
futile."  38 U.S.C.A. § 5103A(b)(3).

3.  After all available medical evidence 
has been obtained and associated with the 
claims files, the RO should obtain a 
medical opinion from a physician with an 
appropriate area of expertise on the 
following matter:
  
After completing his review of records of 
treatment for PTSD from 1993 forward, and 
records of treatment for cardiovascular 
disease, the reviewing physician is 
requested to provide the following 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's PTSD either caused or 
contributed substantially or materially 
to his death.  

This should include consideration of 
whether it is at least as likely as not 
that his PTSD aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) his 
cardiovascular disease to such a degree 
as to cause or contribute materially or 
substantially to his death.   

4.  The RO should readjudicate the issue 
on appeal with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2004.

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the September 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



